Matter of Kielly v Jones (2020 NY Slip Op 03332)





Matter of Kielly v Jones


2020 NY Slip Op 03332


Decided on June 12, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 12, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CARNI, J.P., LINDLEY, CURRAN, TROUTMAN, AND BANNISTER, JJ.


494 CA 19-01792

[*1]IN THE MATTER OF SARA KIELLY, PETITIONER-RESPONDENT,
vLAURINE JONES, FIVE POINTS CORRECTIONAL FACILITY SUPERINTENDENT, DEBORAH MCCULLOCH, EXECUTIVE DIRECTOR, CENTRAL NEW YORK PSYCHIATRIC CENTER, RESPONDENTS-APPELLANTS, AND MENTAL HYGIENE LEGAL SERVICE, NONPARTY APPELLANT. (APPEAL NO. 2.) 


LETITIA JAMES, ATTORNEY GENERAL, ALBANY (JOSEPH M. SPADOLA OF COUNSEL), FOR RESPONDENTS-APPELLANTS. 
BRUCE C. ENTELISANO, ROME, FOR PETITIONER-RESPONDENT. 
SARAH M. FALLON, DIRECTOR, MENTAL HYGIENE LEGAL SERVICE, UTICA (PATRICK T. CHAMBERLAIN OF COUNSEL), FOR NONPARTY APPELLANT. 

	Appeals from an order of the Supreme Court, Oneida County (Erin P. Gall, J.), entered January 25, 2019. The order, insofar as appealed from, found respondents and nonparty Mental Hygiene Legal Service in contempt of court. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on March 13 and 17, and May 2, 2020,
It is hereby ORDERED that said appeals are unanimously dismissed without costs upon stipulation.
Entered: June 12, 2020
Mark W. Bennett
Clerk of the Court